DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 9 (Figure.22), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/11/2021.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 04/07/2017. It is noted, however, that applicant has not filed a certified copy of the 2017-076933 application as required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent No. 10,446,485 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1 and 3 are to be found In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1 and 3 are anticipated by claims 10-12 of the patent, it is not patentably distinct from claims 10-12 of the patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (JP 2017-59639 A, hereinafter refer to Yoshihara).
JP 2017-59639 A (hereinafter refer to Yoshihara) is relied upon solely for the English language translation of JP 2017-59639 A.
Regarding Claim 1: Yoshihara discloses a semiconductor device (see Yoshihara, Figs.1A-1B as shown below) comprising: 

    PNG
    media_image1.png
    269
    554
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    574
    media_image2.png
    Greyscale

a plurality of first wires (26a) formed in a first layer (see Yoshihara, Figs.1A-1B as shown above);
a plurality of second wires (26b) formed to intersect the plurality of first wires (26a) in a second layer stacked on the first layer (see Yoshihara, Figs.1A-1B as shown above);
26a) and the plurality of second wires (26b) (see Yoshihara, Figs.1A-1B as shown above); and
an inductor (22) formed in a third layer stacked on the first layer and the second layer (see Yoshihara, Figs.1A-1B as shown above),
wherein the plurality of first vias are disposed such that a length of a loop having a minimum length among a plurality of current path loops formed by the plurality of first wires (26a), the plurality of second wires (26b) and the plurality of first vias in a plan view is longer than a predetermined length (see Yoshihara, Figs.1A-1B as shown above).
Regarding Claim 3: Yoshihara discloses a semiconductor device as set forth in claim 1 as above. Yoshihara further teaches electronic circuit comprising an inductor adopting a structure of the semiconductor device according to Claim 1 (see Yoshihara, Figs.1A-1B as shown above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896